Title: From Benjamin Franklin to Joseph Galloway, 13 March 1768
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, March 13. 1768
I wrote to you very fully per Falconer of Feb. 17. and have since received yours of Jan. 21. together with one from the Committee, and the Messages, which, as you will see by my Answer to the Committee, I communicated to Lord Hillsborough. His Lordship read them deliberately, and took Notice that the Message of the Assembly seem’d to insinuate, that the Governor had been tardy in bringing the former Murderers to Justice; which gave me an Opportunity of explaining that Matter to him; whereby he might also understand why the Proprietor had not shown him the Messages, when he communicated the Governor’s Letter concerning the Indian Uneasinesses, the Law under his Consideration for removing them, the late Murder and his Proclamation. I shall wait on his Lordship again next Wednesday on our Affairs, and show him moreover your Letter with some other Papers.
The old Parliament is gone, and its Enemies now find themselves at Liberty to abuse it. I inclose you a Pamphlet published the very Hour of the Prorogation. All the Members are now in their Counties and Burroughs among their drunken Electors. Much Confusion and Disorder in many Places, and such Profusion of Money as never was known before on any similar Occasion. ’Tis said the first Instance of Bribing to be chosen a Member of the House of Commons, is no longer ago than Qu. Elizabeth’s Time, when the being sent to Parliament was looked upon as a troublesome Service, and therefore not sought after; it is said that such a one “being a simple Man, had given Four Pounds to the Mayor and Corporation, that they might chuse him to serve them in Parliament.” The Price is monstrously risen since that time; for it is now no less than £4000. ’Tis thought that near Two Millions will be spent this Election. But those who understand Figures and act upon Computation, say, the Crown has Two Millions a Year in Places and Pensions to dispose of, and ’tis well worth while to engage in such a seven Years Lottery, tho’ all that have Tickets should not get Prizes. I am, my dear Friend, Yours affectionately
B Franklin
Jos. Galloway Esqr.
 
Addressed: To / Joseph Galloway Esqr Speaker, / and the Committee of Correspondence / Pensilvania